DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Objections
The following claims are objected to because of informalities, wherein appropriate correction is required:
In claim 6:
The recitation of “a rotor part arranged during the operational phase to rotate,”, in line 3 of the claim, should be amended to recite --a rotor part arranged, during the operational phase, to rotate,--.
The recitation of “under the influence of the motor of the stirring unit, with respect to the fixed part in a first”, in line 4 of the claim, should be amended to recite --under the influence of the motor of the stirring unit with respect to the fixed part, in a first--.
The recitation of “and arranged during the termination phase following the operational phase to rotate, under influence of the motor of the stirring unit,”, in lines 5-6 of the claim, should be amended to recite --and arranged, during the termination phase following the operational phase,
The recitation of “respect to the fixed part in a second direction”, in line 7 of the claim, should be amended to recite --respect to the fixed part, in a second direction--.
The recitation of “such as to follow during the operational phase the rotation”, in lines 9-10 of the claim, should be amended to recite --such as to follow, during the operational phase, the rotation--.
In claim 7:
The recitation of “such as to enable during an initialization phase prior to the operational phase the translation”, in lines 2-3 of the claim, should be amended to recite --such as to enable, during an initialization phase prior to the operational phase, the translation--.
In claim 19:
The recitation of “as to couple during the operational phase and the termination phase the rotation”, in line 6 of the claim, should be amended to recite --as to couple, during the operational phase and the termination phase, the rotation--.
The recitation of “such as to enable during the initialization phase the translation”, in line 9 of the claim, should be amended to recite --such as to enable, during the initialization phase, the translation--.
The recitation of “such as to allow during the operational phase and the termination phase the rotation of the planet gear”, in lines 10-11 of the claim, should be amended to recite --such as to allow, during the operational phase and the termination phase, the rotation of the planet gear--.
The three recitations of “the ring gear”, in lines 13, 15 and 18, should be amended to recite --the stationary ring gear--, to maintain consistency with claim 18.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a cooling unit configured for cooling the cavity of the cup holder” (claim 1).
The aforementioned limitation(s) meet the three prong test, as follows:
The term “cooling unit” is a generic placeholder with no specific structural meaning.
The generic placeholder is followed by functional language (i.e. “for cooling…”).
The functional language does not provide sufficient structures or materials to perform the recited function.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structures for the aforementioned 112(f) limitation(s):
The specification describes the cooling unit as comprising auxiliary components such as one or more compressors, motors for driving the compressors, and condensers. The cooling unit also comprises cooling pipes that form one or more evaporators.1
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
As per claim 1, the claim recites “a bayonet type coupling”, however, the term "type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.2  Moreover, the addition of the word “type” to an otherwise definite expression is considered to extend the scope of the expression so as to render it indefinite.3 In light of the above, one of ordinary skill in the art would not be able to properly ascertain what structures are encompassed by a “bayonet type coupling”. For examination purposes, the aforementioned recitation will be construed as --a bayonet coupling--.
As per claim 5, the claim recites “a first direction”. However, claim 1, from which claim 5 depends, already recites “a first direction”. It should be noted that the subject matter of claim 1 recites that the motor is arranged for rotating in a first direction during an operational phase, wherein a forward stirring motion is imparted to the stirring element. The subject matter of claim 5 appears to relate to the operational phase, wherein it is unclear whether the claim is requiring a different “first direction” of rotation for the stirring element. For examination purposes, the recitation in claim 5 will be construed as --the first direction--.
As per claim 6, the claim also recites “a first direction”. However, given the recitation of “a first direction” in claim 1, from which claim 6 ultimately depends, it is unclear whether claim 6 requires a different “first direction”. Moreover, claim 6 also recites “a second direction”, despite claim 1 already reciting “a second direction”, which raises similar issues. For examination purposes, the recitations in claim 6 will be construed as --the first direction-- and --the second direction--, respectively.
Claims 2-4 and 7-20 are rejected at least by virtue of their dependency.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.4 The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claim 1. The closest prior art references are Semo Scharfman et al. (US 20170188600 A1), herein Semo, and Noth (US 20180064132 A1). 
At best, Semo discloses the following aspects of claim 1: a device (100) for preparing a frozen food product from a liquid mixture (see at least figure 3), the device comprising: a cup holder (220) comprising a cavity configured for releasably receiving (as shown in figure 7) a cup (100) in which the frozen food product is to be prepared from the liquid mixture (see at least paragraph 16); a cooling unit (240) configured for cooling the cavity of the cup holder (see figure 6 and paragraph 88); and a stirring unit (230 and related components), comprising: a stirring element (120 and related components) configured for stirring with a stirring motion the liquid mixture in the cup (100) for preparing the frozen food product (see at least figure 3), wherein the stirring element comprises an elongated rod (230, per se) extending along an elongation axis and at least one stirring blade (120, per se) connected to the elongated rod (as shown in figure 7); and a drive system (280 and related components) configured for driving the stirring motion of the stirring element in the cup see at least paragraphs 17 and 58), wherein the drive system comprises a motor (230, per se) and a coupling element (232 and related components) configured for releasably coupling the stirring element (120 and related components) to the motor (230) and configured for transforming rotation of the motor (230) into the stirring motion of the stirring element (see at least paragraph 60), wherein the motor (230) is arranged for rotating in a first direction during an operational phase (as described in at least paragraph 60), thereby imparting a forward stirring motion to the stirring element (120 and related components), and wherein the coupling element (232 and related components) comprises coupling means (at the lower end of 230) to releasably couple with complementary coupling means (122) provided on the stirring element (120 and related components), wherein the at least one stirring blade (120) is arranged to contact the cup (100) during the operational phase (see at least figure 7).
However, Semo does not disclose the following: wherein the motor is arranged for rotating in a second direction opposite to the first direction during a termination phase following the operational phase, thereby imparting a reverse stirring motion to the stirring element, wherein the at least one stirring blade is arranged to contact the cup during the termination phase, wherein the coupling means of the stirring element are provided on the elongated rod, wherein the coupling means of the stirring element comprise one of protrusions and slots, and wherein the coupling means of the coupling element comprise the other one of the protrusions and slots, wherein the protrusions and slots together form a bayonet type coupling arranged to remain coupled upon rotation of the stirring element in the first direction during the operational phase and arranged to decouple upon rotation of the stirring element in an opposite direction during the termination phase.
100) for preparing a frozen food product from a liquid mixture (see at least figures 1 and 2), the device comprising: a cup holder (1) comprising a cavity configured for releasably receiving a cup (10) in which the frozen food product is to be prepared from the liquid mixture (evident from at least figure 1); a cooling unit (1a and related components) configured for cooling the cavity of the cup holder (evident from at least figure 1); and a stirring unit (5, 9 and related components), comprising: a stirring element (9 and related components) configured for stirring with a stirring motion the liquid mixture in the cup (10) for preparing the frozen food product (see figure 2), wherein the stirring element (9 and related components) comprises an elongated rod extending along an elongation axis (91) and at least one stirring blade (9, per se) connected to the elongated rod (as shown in figures 1 and 2); and a drive system (5) configured for driving the stirring motion of the stirring element in the cup (see figure 1 and paragraph 45), wherein the drive system (5 and related components) comprises a motor (see paragraph 49) and a coupling element (5a) configured for releasably coupling the stirring element to the motor and configured for transforming rotation of the motor into the stirring motion of the stirring element (see figure 2 and paragraph 49), wherein the motor is arranged for rotating in a first direction during an operational phase (as shown in figure 2), thereby imparting a forward stirring motion to the stirring element (9 and related components).
However, Noth does not disclose the motor being arranged for rotating in a second direction opposite to the first direction during a termination phase following the operational phase, thereby imparting a reverse stirring motion to the stirring element, and wherein the coupling element comprises coupling means to releasably couple with complementary coupling means provided on the stirring element, wherein the at least one stirring blade is arranged to contact the cup during the operational phase and the termination phase, wherein the coupling means of the 
There are no other prior art teachings that would otherwise supplement or substitute the teachings of Semo or Noth to arrive at the claimed invention. Moreover, the intended purpose and operating principles of Semo and Noth require the specific arrangement of the stirring and coupling elements as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Semo or Noth to arrive at the claimed invention would be based on improper hindsight, and would render the prior art inoperable for its intended purpose. Assuming arguendo, rearranging the coupling elements and including a translating part in either Semo or Noth would change the principles of operation thereof, since it would provide redundant components that may interfere with the function of the systems as currently designed. For instance, including a bayonet coupling that releases the stirring element when operated in reverse, as claimed, could cause a mechanical interference with the other coupling elements, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See paragraph 41 of the printed publication (US 20220022485 A1).
        2 See MPEP § 2173.05(d).
        3 Id., at subsection (b) (III) (E).
        4 See 37 CFR 1.111(b) and MPEP § 707.07(a).